                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:18-cv-361-RJC-DCK


MAACO FRANCHISOR SPV, LLC                      )
                                               )
             Plaintiff,                        )
                                               )
               v.                              )
                                               )           ORDER
WILLIAM D. CRUCE, MARILYN A.                   )
CRUCE, & CRUCO PRODUCTION AUTO                 )
PAINTING, INC.                                 )
                                               )
             Defendants.                       )
                                               )

      THIS MATTER comes before the Court on its own motion following the

Clerk’s entry of default on August 31, 2018. (Doc. No. 8). Plaintiff moved for entry

of this default on August 29, 2018, (Doc. No. 7), but did not move for default

judgment following the Clerk’s entry, as required to do pursuant to Federal Rule of

Civil Procedure 55(b).

      IT IS, THEREFORE, ORDERED that Plaintiff must file a motion for default

judgment within fourteen (14) days of the date of this Order. See Kashaka v.

Baltimore Cty., 450 F. Supp. 2d 610, 614 n.3 (D. Md. 2006). Should Plaintiff fail to

obey this Order, the Court will set aside the entry of default and dismiss Plaintiff’s

claims against Defendants. See id.; Fed. R. Civ. P. 16(f), 41(b).


                                                   Signed: February 5, 2019
